



COURT OF APPEAL FOR ONTARIO

CITATION:
McDougall (Re), 2012 ONCA 201

DATE: 20120330

DOCKET: C53263

Rosenberg,
    Armstrong and Juriansz JJ.A.

BETWEEN

IN THE MATTER OF Ryan E.
    McDougall

An appeal under PART
    XX.1 of the
Code

Ryan Edward McDougall, in person

Anita Szigeti, amicus curiae

John Patton, for the respondent the Attorney General of
    Ontario

Julie Zamprogna, for the respondent the Regional Mental
    health Care

Heard and endorsed: March 22, 2012

On appeal
    from the Disposition Order of the Ontario Review Board dated December 15, 2010.

APPEAL BOOK ENDORSEMENT

[1]

With the advice of counsel, the appellant chose to proceed with a
    review of that disposition. In the result, this appeal is moot. Accordingly,
    the appeal is dismissed.


